Citation Nr: 0618096	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, denied the 
veteran's claim seeking a disability rating in excess of 10 
percent for his service-connected otitis media.  In October 
2003, the veteran testified before the undersigned Veterans 
Law Judge at a hearing on appeal at the RO (Travel Board 
hearing).  A copy of the hearing transcript issued following 
the hearing is of record.  

This appeal was initially presented to the Board in June 
2004, at which time this issue was remanded for additional 
development.  It has now been returned to the Board.  

The veteran has also perfected appeals of these issues: 
entitlement to service connection for scar tissue on the 
head, and entitlement to nonservice-connected pension.  
However, in a December 2005 rating decision, he was awarded 
both entitlement to service connection for scar tissue of the 
mastoids, and entitlement to nonservice-connected pension.  
Because these awards constitute a full grant of the benefits 
sought on appeal, these issues are no longer on appeal before 
the Board.  See generally Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  

As was previously noted by the Board in June 2004, the 
veteran has submitted an informal claim for a total 
disability rating based on individual unemployability.  The 
RO is required by law to develop and adjudicate this pending 
claim in an expeditious manner.  




FINDINGS OF FACT

The veteran's bilateral otitis media is characterized by 
dizziness, tinnitus, and noncompensable hearing loss.  


CONCLUSION OF LAW

The criteria for a separate 10 percent rating for dizziness 
resulting from the veteran's service-connected bilateral 
otitis media have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.85-7, Diagnostic Codes 6100-6260 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).    

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to an increased rating via RO letters issued in 
September 2003 and June 2004, and the rating decisions, 
statement of the case, supplemental statement of the case, 
and the Board's June 2004 remand order issued since 2001 to 
the present.  In addition, these documents provided the 
veteran with specific information relevant to the VA.  Thus, 
no further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c) (2005).  In this case, all identified and 
available evidence has been obtained, including all relevant 
treatment records and examination reports.  In this respect, 
the Board notes that all private medical treatment records 
made known to VA have been obtained.  The veteran was also 
notified of the above development via the RO's letters and 
other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the VA medical centers where he has 
received treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decisions, 
the statement of the case and the supplemental statement of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided (in January 2001), but the 
veteran was not provided VA notice until September 2003.  
 
Here, the Board finds that any defect with respect to the 
timing of the VA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial January 2001 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006)., which held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  While the 
veteran has been awarded an increased rating within this 
decision, he also retains the right to appeal any effective 
date assigned by the RO.  

The veteran seeks a disability rating in excess of 10 percent 
for his otitis media.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

Otitis media is rated under Diagnostic Code 6200, which 
provides a 10 percent rating during suppuration or with aural 
polyps.  This rating also represents the maximum schedular 
evaluation for this disability under this Code.  However, 
Diagnostic Code 6200 also provides that hearing impairment 
and complications such as labyrinthitis, tinnitus, facial 
nerve paralysis, or bone loss of skull, may be rated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2005).  

Upon receipt of his claim, the veteran underwent VA 
audiometric and medical examinations in December 2001.  He 
reported pain and ringing in both ears, along with frequent 
headaches which he attributed to his otitis media.  A history 
of several mastoidectomies was noted.  On VA audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
40
35
35
LEFT
45
50
50
45
60

His average puretone threshold was 40 decibels in the right 
ear and 51 decibels in the left.  Speech audiometric testing 
revealed speech recognition ability of 100 percent 
bilaterally.  

The veteran next underwent VA medical examination in October 
2002.  He reported headaches and dizziness which he 
attributed to his otitis media.  However, he denied vertigo, 
nausea, vomiting, fever, or hearing changes.  After examining 
the veteran, a VA physician stated the veteran's dizziness 
"might" be related to his service-connected otitis media.  

At his October 2003 personal hearing before the undersigned 
Veterans Law Judge, the veteran reported headaches, ear pain, 
and vertigo, which he attributed to his service-connected ear 
disability.  He indicated his symptoms had increased in 
recent years and were of sufficient severity to prevent him 
from maintaining employment.  

Following the Board's June 2004 remand, the veteran was 
afforded another VA medical examination of his otitis media.  
VA audiological and medical examinations were conducted in 
September 2005.  After examining the veteran, the VA 
physician determined the veteran's dizziness, vertigo, and 
occasional tinnitus were related to his service-connected 
otitis media.  On VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
20
25
25
LEFT

35
40
50
55

His average puretone threshold was 28 decibels in the right 
ear and 45 decibels in the left.  Speech audiometric testing 
revealed speech recognition ability of 96 percent 
bilaterally.  

The veteran has also received VA outpatient treatment at 
various VA medical centers.  He has consistently reported 
dizziness and occasional vertigo associated with his otitis 
media.  

As was noted above, the veteran has already been awarded the 
maximum schedular rating under Diagnostic Code 6200 for his 
otitis media.  However, the pertinent regulations do not 
prohibit the award of separate compensable ratings for 
associated symptomatology; thus, separate ratings must be 
considered by the Board.  Review of the record indicates he 
has already been awarded a 10 percent rating for tinnitus and 
a noncompensable rating for bilateral hearing loss.  As the 
maximum schedular rating for tinnitus has already been 
assigned, an increased rating for this disorder is not 
warranted.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2005).  

Regarding the veteran's bilateral hearing loss, the 
preponderance of the evidence is against a compensable rating 
for this disability.  Neither the December 2001 nor September 
2005 VA examination results reflect hearing loss to a 
compensable degree.  Evaluation of the December 2001 
examination results under the diagnostic criteria results in 
hearing acuity at Level I (Table VI) in the right ear, and 
Level I (Table VI) also in the left ear.  These levels of 
hearing acuity result in a noncompensable disability rating 
under Table VII, which has already been assigned the veteran.  
Likewise, his September 2005 examination results reflect 
Level I hearing acuity in the right ear and Level I hearing 
acuity in the left ear, again warranting a noncompensable 
rating.  Therefore, a compensable initial rating is not 
warranted for the veteran's hearing loss secondary to his 
otitis media.  

However, the evidence does support a separate compensable 
rating of 10 percent under Diagnostic Code 6204, for 
peripheral vestibular disorders.  This Code provides a 
maximum 30 percent rating is assigned for dizziness and 
occasional staggering, while a 10 percent rating is assigned 
for occasional dizziness.  38 C.F.R. § 4.87, Diagnostic Code 
6204 (2005).  In the present case, the September 2005 VA 
examination report indicates the veteran's dizziness is a 
result of labyrinthitis, which in term was related to his 
otitis media, or was otherwise incurred at the same time.  
Therefore, a separate 10 percent rating under Diagnostic Code 
6204 is warranted, as the veteran has consistently reported 
dizziness attributed by medical examiners to his bilateral 
ear disorder.  However, a rating in excess of 10 percent is 
not warranted, as the veteran's gait has been described as 
normal on VA examinations, and the record does not otherwise 
reflect staggering.  

A separate rating for the veteran's reported headaches is not 
warranted, as no medical examiner has suggested these are 
causally related to his otitis media.  In the absence of such 
evidence, they may not be considered in rating his otitis 
media.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's otitis media has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  While 
the veteran's associated dizziness and tinnitus present a 
significant handicap to some forms of employment, such as his 
former occupation as a coal miner, they are not shown to 
prohibit all employment, including sedentary work.  In a 
September 2005 VA examiner report, a VA ear, nose, and throat 
specialist suggested the veteran's chronic labyrinthitis 
rendered him unemployable, but failed to provide a medical 
basis for this opinion; thus, it is not considered persuasive 
by the Board.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

Overall, the preponderance of the evidence supports a 
separate 10 percent rating and no higher for dizziness and 
vertigo associated with the veteran's bilateral otitis media.  
As a preponderance of the evidence is against the award of an 
increased rating beyond this award, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

A separate 10 percent disability rating is granted for the 
veteran's dizziness resulting from his service-connected 
bilateral otitis media, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


